             Case 2:13-cv-05745-ER Document 55 Filed 02/05/19 Page 1 of 4



                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES, et al., ex rel.
JEAN BRASHER,

                            Plaintiff,                            No. 13-CV-5745

              v.

PENTEC HEALTH, INC.,

                            Defendant.


                                JOINT STIPULATION OF DISMISSAL 1

             Pursuant to Federal Rule of Civil Procedure 41 (a)( I )(A)(ii) and the qui tam provisions of

the False Claims Act, 31 U.S.C. § 3730(b)(1). and in accordance with the terms and conditions

of the Settlement Agreement (the ..Agreement") effective on February 4, 2019 by and between

the United States Attorney for the Eastern District of Pennsylvania, the Office of Inspector

General of the Department of Health and Human Services, the Defense Health Agency, the

Office of Personnel Management, the Veterans Administration and the Department of Defense

(collectively, the ..United States"), relator Jean Brasher ("Relator"), and defendant Pentec

Health, Inc., ("Pentec") (collectively the ..Parties..) hereby stipulate, through their undersigned

counsel, to the dismissal of Civil Action No. l 3-cv-5745 (the "Civil Action"), as follows:




1
 The majority of States named in Relator's Complaint (California, Colorado, Connecticut,
Delaware, Florida, Georgia, Hawaii, Illinois, Indiana, Louisiana, Massachusetts, Michigan,
Minnesota, Montana, North Carolina, New Jersey, Nevada, New Mexico, New York, Oklahoma,
Rhode Island, Tennessee, Texas, Virginia, Wisconsin, and the District of Columbia) are not in a
position to sign onto this stipulation (or issue their own independent stipulations) at this time
because the States are still gathering final approvals. However~ the States are filing a Notice of
Declination for the claims in the Civil Action (for which they have approvals) and will file their
own stipulation of dismissal when they receive final approvals. By statute, Maryland's Notice of
Declination acts as a dismissal.


671$9028.1
                  Case 2:13-cv-05745-ER Document 55 Filed 02/05/19 Page 2 of 4



             I.       All of Relator's claims in the Civil Action are dismissed with prejudice pursuant

to and consistent with the tenns and conditions of the Agreement;

             2.       The United States' claims as to the Covered Conduct defined in the Agreement

shall be dismissed With prejudice pursuant to and consistent with the tenns and conditions of the

Agreement;

             3.       The United States' claims pertaining to any conduct not included within the

Covered Conduct shall be dismissed without prejudice pursuant to and consistent with the terms

and conditions of the Agreement;                                      •
                                                   f'"ot. A PSJW~o ~ v c.n
                                                                          I       _'   /J,tt.' •I. rl',
                                                                                               ,II
                                                                                                          fjJ
             4.       The Court will retainjurisdictioxver   ant disputes that may arise regarding
compliance with the Agreement.




                                                      2
67159028.l
 Case 2:13-cv-05745-ER Document 55 Filed 02/05/19 Page 3 of 4




SOSTIP~IDD:

DATBD:   d./ '1/11


                            Assistant United States Attorney

                           c~~ £11ffM~.//
                                    r' -
                            CHARLENE KELLER FUU.MBR
                            Assistant United States Attorney
                                    Chief, Civil Di sion



                            Assistant United States Attorneys
                            Counsel/or the United St<. es ofAmerica


DATBD:dik            BY:




DATE&.~              BY:
                             Michael J. E1 le
                             Stradley Ronon Stevens & Young, U.P
                           · Counsel for Defendant Pentec Health, Inc.



                     BY:~ ~.ofS
                            8oEb\N
                                   ___.
                            DAVID A.
                            Kessler, Topaz. Meltzer & Check, LLP
                            Counsel/or Relator Jean Brasher




                                      3
                Case 2:13-cv-05745-ER Document 55 Filed 02/05/19 Page 4 of 4




    APPROVED AND SO ORDERED.
                                                         ~
                                           BY THE COURT:



                                                 A-(.~r-
                                           HONORABLEEDUARD                         •
                                                                     ?CG·ourt . NO
                                           Judge, United States Distnet




<9 fl:a...            t.tt ~e ~ tM; t t
      ~/11>~.




                                             4
   67159028.1
